Title: To James Madison from Richard Taylor (Abstract), 3 March 1805
From: Taylor, Richard
To: Madison, James


3 March 1805, Louisville, Kentucky. “My Son William D. S. Taylor has a desire to enter as a Midshipman on Board one of the Frigates belonging to the United states, & as I [am] a Stranger to all the Officers of Government Except yourself, I have Taken the Liberty to ask the favour of you to mention the mater to the Secretary of the Navy as I expect the appointment must come from his Office. I suppose it will be necessary for me to gave you some account of William or you wou’d be at loss how to give any account of him, and it is natural to suppose that a Father will speak favourably of a Son, He is Twenty years old & has been bred to the Law but when I Expected he was nearly ready to enter on the practice he Informed me that he was so averse to the profession that he coudnot think of Following it in every other respect he is like most other young men, if you can with conveniency drop me a line on the Subject you will Oblige a friend.”
 